DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1 – 20 are pending.

Allowable Subject Matter
Claims 1 – 20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claims 1 – 20 are allowed because the prior art of record fails to teach or suggest alone or in combination comparing a first cost of maintaining the virtual storage system in the first virtual storage configuration to a second cost of switching the virtual storage system to a second virtual storage system configuration; and determining, based on the comparison, one or more modifications to one or more virtual components includes as part of a virtual storage system architecture of the virtual storage system within a cloud computing environment, as required by independent claims 1, 11, and 20, in combination with the other claimed limitations (emphasis added).  Support for the above limitations can be found at least in paragraphs [000152] and [000364] of the originally filed specification.  The prior art of record teaches modifying virtual components of a virtual storage system in response to determining a change in resource demands, but does not teach considering the cost of one virtual storage configuration versus another virtual storage configuration, as required by independent claims 1, 11, and 20.
Claims 2 – 10 and 12 – 19 are also allowed because of their dependence, either directly or indirectly, upon one of allowed independent claims 1 or 11.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US Patent Application Publication No. 2017/0031707 – Teaches migrating a low usage virtual machine to low cost storage.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD B FRANKLIN whose telephone number is (571)272-0669. The examiner can normally be reached M-F 8:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Idriss Alrobaye can be reached on (571) 270-1023. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RICHARD B FRANKLIN/Examiner, Art Unit 2181                                                                                                                                                                                                        
/IDRISS N ALROBAYE/Supervisory Patent Examiner, Art Unit 2181